946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Owen M. FRYE, Plaintiff-Appellant,v.Peter J. PITKIN;  R. Edison Hill;  James C. Peterson,Defendants-Appellees.
No. 91-2073.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.As Amended Oct. 24, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.   Elizabeth V. Hallanan, District Judge.  (CA-90-1153-1)
Owen M. Frye, appellant pro se.
Harry G. Deitzler, Hill, Peterson, Carper, Bee & Deitzler, Charleston, W.V., for appellees.
S.D.W.Va.
AFFIRMED.
Before K.K. HALL* and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Owen M. Frye appeals from the district court's order granting Defendants' motion to dismiss for lack of subject matter jurisdiction and failure to state a claim upon which relief may be granted.   Our review of the record and the district court's opinion discloses that the district court lacked subject matter jurisdiction over this action.   Accordingly, we affirm the district court's dismissal for lack of jurisdiction.   Frye v. Pitkin, No. CA-90-1153-1 (S.D.W.Va. Mar. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Hall did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)